Order entered on March 18, 1969, unanimously affirmed, with $30 costs and disbursements to respondent Kamerman. The matter of disclosure proceedings has been committed to Mr. Justice Carney, and we assume that, in due course and on proper application to him, such examination of partners will be allowed as reasonably necessary to secure proper disclosure and that, furthermore, in due course and upon a proper showing, an examination of third-party witnesses (including former employees) may be had if material and necessary in the prosecution or defense of the action. Concur— Eager, J. P., Capozzoli, Tilzer, Nunez and Maeken, JJ.